DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more lighting devices" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend claim 1 to first define the “one or more lighting devices” as is done for the “one or more heating devices” in claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 5-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gersin (U.S Publication No. 2015/0040315 A1).
Regarding claim 1, Gersin discloses a foldable massage apparatus, comprising: one or more controller devices (controller 14, see Paragraph 0021) coupled to a power supply (see Paragraph 0021, the controller 14 is additionally electrically coupled with a power supply 16; also see Fig. 1); one or more pliant cores (42, see Paragraph 0027-0028; The flexible core layer 42 may be coupled to or surround the vibratory device assemblies 44; Examiner is reading pliant core as a cushioning material at least partially surrounding a vibratory motor assembly, as described in Paragraph 44 of Applicants Specification); and a plurality of vibrating devices (44, see Paragraph 0027) disposed in the one or more pliant cores and coupled to the one or more controller devices (see Fig. 3B and Paragraph 0028, the vibratory devices 44 are positioned within the pliant core and are coupled to the controller); a flexible cover (46) that covers at least the plurality of vibrating devices and one or more lighting devices to form a plurality of massage application surfaces (see Paragraph 0027, the cover 46 is fitted about the core layer 42 and vibratory device assemblies 44; also see Fig. 4A, a plurality of massaging surfaces/areas are formed at 60; also see Paragraph 0022, a user interface 18 may include an indicator light, the user interface is at least partially covered by the cover), the plurality of massage application surfaces being contiguous with one another (see Fig. 4A/B, the vibratory assemblies 60 are contiguous with one another; Examiner is reading contiguous as being adjacent or next in sequence), wherein the flexible cover is foldable to form an angled relationship between the plurality of massage application surfaces (see Paragraph 0009 and 0031, the flexibility of the mat allows for rolling or folding and additionally may be arranged to be non-planar and may fit into a chair, which would form an angled relationship between the massage application surfaces), and wherein the plurality of vibrating devices vibrate respective portions of the plurality of massage application surfaces as controlled by the one or more controller devices and powered by the power supply (see Paragraph 0008-0009 and 0022, the vibrating assemblies each vibrate a portion of the surface and the controller selectively provides power and modulation of the vibration intensity to the vibrating assemblies).  
Regarding claim 2, Gersin discloses the device of claim 1.
Gersin further discloses wherein the flexible cover is waterproof so that at least a portion of the plurality of massage application surfaces can be submerged in a liquid (see Paragraph 0027, in a preferred embodiment the cover 46 is made of a water-resistant material or may be waterproof; Since the flexible cover may be made waterproof, at least a portion of the massage application surfaces can be submerged in a liquid).  
Regarding claim 5, Gersin discloses the device of claim 1.
Gersin further discloses one or more lighting devices coupled to the one or more controller devices (see Paragraph 0022, the controller is in communication with the user interface 18, which can include the indicator light), wherein the one or more lighting 4847-3272-0517, v. 313devices are illuminated by the one or more controller devices in correspondence with one or more vibrations of the plurality of vibrating devices (see Paragraph 0022, the user interface 18 may include an information display such as an indicator light, in such embodiments the controller transmits information about the operating state of the vibratory devices, such as ON or OFF and what vibration mode is active).  
Regarding claim 6, Gersin discloses the device of claim 1. 
Gersin further discloses wherein the plurality of vibrating devices each comprise an eccentric rotating mass vibratory motor assembly (see Paragraph 0008, the plurality of vibratory devices may include a plurality of eccentric rotating mass vibratory motors; also see Fig. 2A-B and Paragraph 0026).  
Regarding claim 7, Gersin discloses the device of claim 1.
Gersin further discloses wherein one or more heating devices that are coupled to the one or more controller devices (see Paragraph 0006 and 0024, the mat may also include a heating element 24 that is covered by the cover and selectively electrically coupled by the controller to the power source) and that heat respective one or more portions of the plurality of massage application surfaces (see Paragraph 0024, the heating element 24 disposed in the mat produces a warming sensation in the mat).  
Regarding claim 8, Gersin discloses a foldable massage apparatus, comprising: one or more controller devices (controller 14, see Paragraph 0021) coupled to a power supply (see Paragraph 0021, the controller 14 is additionally electrically coupled with a power supply 16; also see Fig. 1); a plurality of vibrating devices coupled to the one or more controller devices (see Fig. 3B and Paragraph 0028, the 
Regarding claim 9, the device of Gersin discloses the device of claim 8.
Gersin further discloses wherein the flexible cover is waterproof so that at least a portion of the plurality of massage application surfaces can be submerged in a liquid (see Paragraph 0027, in a preferred embodiment the cover 46 is made of a water-resistant material or may be waterproof; Since the flexible cover may be made waterproof, at least a portion of the massage application surfaces can be submerged in a liquid).  
Regarding claim 12, the device of Gersin discloses the device of claim 8.

Regarding claim 13, the device of Gersin discloses the device of claim 8.
Gersin further discloses wherein the plurality of vibrating devices each comprise an eccentric rotating mass vibratory motor assembly (see Paragraph 0008, the plurality of vibratory devices may include a plurality of eccentric rotating mass vibratory motors; also see Fig. 2A-B and Paragraph 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gersin (U.S Publication No. 2015/0040315 A1), as applied to claims 1-2 and 8-9, in further view of Roman (U.S Patent No. 5,459,887 A)
Regarding claim 3, the device of Gersin discloses the device of claim 2.

Roman teaches a therapeutic massaging chair that includes a liquid level detector (float switch 85, see Col. 4 lines 58-66; also see claim 1, liquid level sensing means) that is coupled to the one or more controller devices and that detects a liquid level in proximity to the plurality of massage application surfaces (see claim 1, and Col. 4 lines 58-66, the liquid level sensing means is coupled to the control circuity to prevent massaging if the water level next to the massage application surfaces is too low; Also see Col. 6 lines 61-67).  
Furthermore, it is noted that since the device of Gersin is covered in a waterproof covering and therefore suitable to be at least partially submerged in water, the heating device as taught by Gersin Gersin (see Paragraph 0006 and 0024, the mat may also include a heating element 24 that is covered by the cover and provides heating to the surface of the mat) would provide heating to both the user, and surrounding liquid if it is submerged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gersin to include a liquid level detector such as that taught by Roman, in order to modulate therapeutic massage when the patient is also immersed in heated therapeutic water (see claim 1 and 9).
Regarding claim 10, the device of Gersin discloses the device of claim 9.
Gersin is silent regarding a liquid level detector that is coupled to the one or more controller devices and that detects a liquid level in proximity to the plurality of massage application surfaces.  
Roman teaches a therapeutic massaging chair that includes a liquid level detector (float switch 85, see Col. 4 lines 58-66; also see claim 1, liquid level sensing means) that is coupled to the one or more controller devices and that detects a liquid level in proximity to the plurality of massage application surfaces (see claim 1, and Col. 4 lines 58-66, the liquid level sensing means is coupled to the control circuity to prevent massaging if the water level next to the massage application surfaces is too low; Also see Col. 6 lines 61-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gersin to include a liquid level detector such as that .
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gersin (U.S Publication No. 2015/0040315 A1), as applied to claims 1-2 and 8-9, in further view of Laventhal (U.S Patent No. 8,216,291 B1).
Regarding claim 4, Gersin discloses the device of claim 2.
Gersin is silent regarding a temperature sensor that is coupled to the one or more controller devices and that detects a liquid temperature in proximity to the plurality of massage application surfaces.  
	However, Leventhal teaches a therapeutic apparatus that provides vibration therapy to the body of a user while submerged in a liquid and further teaches a temperature sensor that is coupled to the one or more controller devices and that detects a liquid temperature in proximity to the plurality of massage application surfaces (see Col. 6 line 60 - Col. 7 line 12 and Fig. 2 and 6, the device includes temperature sensors 50 coupled to a control panel 40 and control circuitry (not shown), the sensors capable of sensing the temperature of the liquid wax to control the heating means 32 while the user is also provided with vibrational massaging treatment from vibration generators 30/130A-B; also see Col. 3 lines 25-41, water is also a homogenous medium and could be used instead of wax without changing the function of the device).
Furthermore, it is noted that since the device of Gersin is covered in a waterproof covering and therefore suitable to be at least partially submerged in water, the heating device as taught by Gersin Gersin (see Paragraph 0006 and 0024, the mat may also include a heating element 24 that is covered by the cover and provides heating to the surface of the mat) would provide heating to both the user, and surrounding liquid if it is submerged. If the mat is already submerged in hot liquid, or if the liquid is not supposed to be heated, then detecting the water temperature and modulating the heating elements accordingly prevents unintended excessive heating of the liquid and mitigates ruining the therapeutic benefit of the liquid.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gersin to include a temperature sensor that is 
Regarding claim 11, the device of Gersin discloses the device of claim 9.
Gersin is silent regarding a temperature sensor that is coupled to the one or more controller devices and that detects a liquid temperature in proximity to the plurality of massage application surfaces.  
	However, Leventhal teaches a therapeutic apparatus that provides vibration therapy to the body of a user while submerged in a liquid and further teaches a temperature sensor that is coupled to the one or more controller devices and that detects a liquid temperature in proximity to the plurality of massage application surfaces (see Col. 6 line 60 - Col. 7 line 12 and Fig. 2 and 6, the device includes temperature sensors 50 coupled to a control panel 40 and control circuitry (not shown), the sensors capable of sensing the temperature of the liquid wax to control the heating means 32 while the user is also provided with vibrational massaging treatment from vibration generators 30/130A-B; also see Col. 3 lines 25-41, water is also a homogenous medium and could be used instead of wax without changing the function of the device).
Furthermore, it is noted that since the device of Gersin is covered in a waterproof covering and therefore suitable to be at least partially submerged in water, the heating device as taught by Gersin Gersin (see Paragraph 0006 and 0024, the mat may also include a heating element 24 that is covered by the cover and provides heating to the surface of the mat) would provide heating to both the user, and surrounding liquid if it is submerged. If the mat is already submerged in hot liquid, or if the liquid is not supposed to be heated, then detecting the water temperature and modulating the heating elements accordingly prevents unintended excessive heating of the liquid and mitigates ruining the therapeutic benefit of the liquid.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gersin to include a temperature sensor that is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2016/0206108 A1 to Muller - foldable massage platform that is submergible in water and comprises folding, congruent sections that each have massaging jets disposed thereon.
U.S Publication No. 2008/0033326 A1 to Evans - massaging mattress pad that has vibration motors and temperature control circuitry disposed inside of the covering.
U.S Patent No. 4,872,229 A to Brady - waterproof inflatable massaging mat that has vibrational motors to provide therapeutic massage to the neck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785